IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,423-04


                        EX PARTE JOSE DAVID ROBLES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 13445-D IN THE 350TH DISTRICT COURT
                             FROM TAYLOR COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of driving while intoxicated and sentenced to ten years’

imprisonment. The Eleventh Court of Appeals affirmed his conviction. Robles v. State, No.

11-19-00358-CR (Tex. App.—Eastland Oct. 21, 2021). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See T EX. C ODE C RIM. P ROC. art. 11.07.

       Applicant contends that he was denied his right to file a pro se petition for discretionary

review due to a breakdown in the system. Our records indicate that Applicant mailed a letter

regarding the filing of a pro se petition for discretionary review within the thirty day window to do
                                                                                                    2

so, but for some reason this Court did not receive it until over sixty days after its mailing. As a

result, Applicant was denied his right to file his petition for discretionary review.

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). Applicant may

file an out-of-time petition for discretionary review of the judgment of the Eleventh Court of Appeals

in cause number 11-19-00358-CR. Should Applicant decide to file a petition for discretionary

review, he must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 2, 2022
Do not publish